JUSTICE BARRY, dissenting: I dissent. In my opinion all of the evidence, even when viewed in its aspect most favorable to the defendant, so overwhelmingly favors the plaintiff that the jury’s verdict for defendant cannot stand. The plaintiff, a passenger in the van, was not guilty of any negligence. In fact, the defendant admits that the driver of the van did all he could to avoid the accident by curbing the van. On the other hand, we have a defendant who was well acquainted with the curves, hills and valleys of Detweiller Drive, having lived in the same neighborhood for 10 years and having regularly traveled the route on which the accident occurred to and from work since at least 1975. He knew that the drive occasionally got slick and hazardous during the winter. Defendant was also well acquainted with the model of the vehicle he operated on the date of the accident. Although the particular model was only a few months old at the time, defendant had driven an earlier model of the same car for two years prior to the instant accident. His 1981 Oldsmobile Toronado was large and featured front-wheel drive, and the defendant testified that it had no mechanical problems immediately prior to impact. Of particular note are the following observations of the defendant. On the day of the accident he was aware of the inclement weather conditions, the drizzle and the freezing or below-freezing temperature. He ran onto patches of ice about a block’s distance from his home and felt his car slip on the ice. He further testified that he traveled one-tenth of a mile before reaching the fork in Detweiller Drive, after which he could not turn around, that the hill was 200 yards long, that he started to slide partway down the hill, continued to slide to the place of accident, and that the slide was two-tenths of a mile long. Despite the defendant’s knowledge of the slippery road conditions, which would caution a prudent person to reduce his speed sufficiently to ensure safe handling of his vehicle on a road he knew, the defendant either reached the top of the hill going too fast for the known conditions, or he mishandled the vehicle when he hit the ice by braking and losing control after starting down, thereby causing the car to fishtail, slide down the hill and plough into the van. As aforesaid, the driver of the van in which plaintiff was a passenger, a William Welch, was not only entirely nonnegligent but he had taken every conceivable precaution to avoid a collision under the circumstances. Welch had curbed the van in its own lane of travel and pulled to a stop before the accident occurred. Welch and Osborne had braced themselves so as to absorb the impact to the extent possible when they observed the broadside of defendant’s car sliding down the hill towards them. It should be noted that other vehieles observed traveling along Detweiller Drive maintained sufficient control up and down the hill to avoid sliding into the parties’ vehicles. It is axiomatic that when a collision occurs and the vehicle in which an innocent plaintiff is riding is entirely within its own lane, the defendant bears the burden of providing some explanation, other than his own negligence, for the fact that his vehicle is on the wrong side of the road and out of control. (Sughero v. Jewel Tea Co. (1967), 37 Ill. 2d 240, 242, 226 N.E.2d 28, 29; Cruse v. Hines (1981), 92 Ill. App. 3d 884, 889, 416 N.E.2d 710, 714.) However, the majority takes the position that the weather and road conditions provide an adequate explanation when added to the self-serving testimony of the defendant. I cannot agree. This rationalization was rejected by our supreme court in Calvetti v. Seipp (1967), 37 Ill. 2d 596, 227 N.E.2d 758; in Mayfield v. City of Springfield (1982), 103 Ill. App. 3d 1114, 432 N.E.2d 617; and by this court in Kyrouac v. Brockman (1983), 120 Ill. App. 3d 249, 457 N.E.2d 1074. Further, I find that the defendant’s testimony is not worthy of belief. He indicates that the hill was 600 feet (200 yards) long, that he began the slide partway down the hill and that the distance between the beginning of the car’s slide and the point of impact was .2 of a mile (more than 1,000 feet). Such does not by my view explain away his negligence, the only proximate cause of the injury to this plaintiff. As I view the evidence in this case, the defendant was fully knowledgeable of the hazardous road and weather conditions by the time he reached about a block distance after leaving his home, well before commencing the skid that led to the crash. His explanation of the accident was legally inadequate. The evidence presented at trial does not support a finding of no liability on the defendant’s part. Even if believing all of the defendant’s testimony, I would find him negligent as a matter of law. Upon the return of the jury’s verdict for the defendant, the trial court should have granted plaintiff’s motion for judgment notwithstanding the verdict and motion for a new trial on damages.